PER CURIAM.
 This case differs from Helvering v. Leonard, 2 Cir., 105 F.2d 900, handed down herewith, only in that the divorce was granted in Nevada, and the trust was in full discharge of the husband’s duty to support the wife. Under the law of Nevada a settlement of the kind here in question does not conclude the divorce court as to the wife’s allowance, but the allowance once made is final (Sweeney, v. Sweeney, 42 Nev. 431, 179 P. 638) unless the decree reserves power to the divorce court to modify it. Lewis v. Lewis, 53 Nev. 398, 2 P.2d *904131; Aseltine v. Second Judicial District Court, 57 Nev. 269, 62 P.2d 701. The decree of divorce contained no such reservation in the case at har, and the settlement was a final discharge. The income from the trust was therefore taxable only to the wife.
Order reversed; deficiencies expunged.